

Exhibit 10.1


FORM OF
NORTHERN TIER ENERGY LP
2012 LONG TERM INCENTIVE PLAN
PHANTOM UNIT AWARD AGREEMENT
(TIME-BASED VESTING)


This Phantom Unit Award Agreement (this “Agreement”) is made and entered into by
and between Northern Tier Energy GP LLC, a Delaware limited liability company
(the “General Partner”), and [_____________________] (the “Recipient”). This
Agreement is effective as of the [_____] day of [________________], 20[__] (the
“Date of Grant”). Capitalized terms used in this Agreement but not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan (as
defined below), unless the context requires otherwise.
W I T N E S S E T H:
WHEREAS, Northern Tier Energy LP (the “Partnership”), acting through the Board
of Directors of the General Partner (the “Board”), has adopted the Northern Tier
Energy LP 2012 Long Term Incentive Plan (the “Plan”) to, among other things,
attract, retain and motivate certain employees and directors of the Partnership,
the General Partner and their respective Affiliates (collectively,
the “Partnership Entities”); and
WHEREAS, the Board has authorized the grant of Phantom Units of the Partnership
to directors, employees and officers as part of their compensation for services
provided to the Partnership.
NOW, THEREFORE, in consideration of the Recipient’s agreement to provide or to
continue providing services, the Recipient and the General Partner agree as
follows:
1.    Grant of Phantom Units. The General Partner hereby grants to the Recipient
[_____________] Phantom Units, subject to all of the terms and conditions set
forth in the Plan and in this Agreement, including without limitation, those
restrictions described in Section 4, whereby each Phantom Unit represents the
right to receive (a) one Unit of the Partnership, or (b) an amount paid in cash
equal to the Fair Market Value of one Unit of the Partnership measured as of the
date of vesting, as determined by the Board in its sole discretion (each, a
“Phantom Unit”). For purposes of clarity, settlement of the award of Phantom
Units granted under this Agreement may be completed through the delivery of
cash, Units, or a combination of cash and Units, as determined by the Board in
its sole discretion.

1



--------------------------------------------------------------------------------



2.    Phantom Unit Account. The General Partner shall establish and maintain a
bookkeeping account on its records for the Recipient (a “Phantom Unit Account”)
and shall record in such Phantom Unit Account: (a) the number of Phantom Units
granted to the Recipient and (b) the amount deliverable to the Recipient at
settlement on account of Phantom Units that have vested. The Recipient shall not
have any interest in any fund or specific assets of the Partnership by reason of
this Award or the Phantom Unit Account established for the Recipient.
3.    Rights of Recipient. No Units shall be issued to the Recipient at the time
the grant is made, and the Recipient shall not be, nor have any of the rights
and privileges of, a unitholder or limited partner of the Partnership with
respect to any Phantom Units recorded in the Phantom Unit Account. The Recipient
shall have no voting rights with respect to the Phantom Units. This grant of
Phantom Units also includes a grant of a tandem distribution equivalent right
(“DER”) with respect to each Phantom Unit. The General Partner will establish a
DER bookkeeping account with respect to each Phantom Unit (the “DER Account”)
that shall be credited with an amount equal to any cash or property
distributions made by the Partnership in the same form that the distribution was
delivered to unitholders generally, calculated based on the number of Units
related to the portion of the Recipient’s Phantom Units that have not been
settled as of the record date for the distribution. Amounts recorded in the DER
Account shall be paid to the Recipient at the time the tandem Phantom Unit for
which the distributions accrued is settled; provided, however, that in no event
shall a DER be paid and settled later than 70 days following the date on which
the tandem Phantom Unit become vested pursuant to Section 4 or Section 5 hereof.
No interest will accrue on any such right between the issuance of the
distribution to unitholders generally and the settlement of the DER.
4.    Vesting of Phantom Units. The Phantom Units are restricted in that they
may be forfeited by the Recipient and in that they may not, except as otherwise
provided in the Plan, be transferred or otherwise disposed of by the Recipient.
Subject to the terms and conditions of this Agreement, the forfeiture
restrictions on the Phantom Units shall lapse, and the Phantom Units shall vest
as follows:
Vesting Date
Cumulative Vested Percentage
On [_______, 20__]
[___]%
On [_______, 20__]
[___]%
On [_______, 20__]
[___]%



provided, however, that such restrictions will lapse, and the Phantom Units
shall vest in accordance with the foregoing provision only if the Recipient has
continuously provided services to the Partnership Entities from the Date of
Grant until the date of vesting.

2



--------------------------------------------------------------------------------



5.    Separation from Service.
(a)Termination for Any Reason. If the Recipient experiences a separation from
service with the Partnership Entities for any reason other than (i) the
Recipient’s death or Disability (as defined in Section 5(b) below) or (ii) by
reason of a Change of Control Termination (as defined in Section 5(c) below),
prior to the date all Phantom Units have vested in accordance with Section 4
above, then all Phantom Units granted pursuant to this Agreement that have not
yet vested shall become null and void as of the date of such separation from
service, unless accelerated in whole or in part by the Committee, in its sole
discretion.
(a)    Termination Due to Death or Disability. If the Recipient experiences a
separation from service with the Partnership Entities due to death or Disability
prior to the date all Phantom Units have vested in accordance with Section 4
above, then all restrictions described in Section 4 shall lapse and all Phantom
Units granted pursuant to this Agreement shall become immediately vested and
nonforfeitable and be settled in accordance with Section 1 and Section 6 of this
Agreement as soon as practicable thereafter, but in no event later than 70 days
following the separation from service.
“Disability” means that the Recipient is unable to engage in substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.
(b)    Change of Control Termination. If the Recipient experiences a separation
from service with the Partnership Entities because one of the Partnership
Entities ended the service relationship without Cause or because the Recipient
ended the service relationship for Good Reason during the 12 months following a
Change of Control that occurs after the Date of Grant, and prior to the date all
Phantom Units have vested in accordance with Section 4 above, then all
restrictions described in Section 4 shall lapse and all Phantom Units granted
pursuant to this Agreement shall become immediately vested and nonforfeitable
and be settled in accordance with Section 1 and Section 6 of this Agreement as
soon as practicable thereafter, but in no event later than 70 days following the
separation from service. For the avoidance of doubt, any Change of Control that
occurred prior to the Date of Grant shall not be a Change of Control under this
Agreement.
“Cause” means “Cause” as defined under any employment agreement entered into
between the Partnership Entities and the Recipient that is in effect on the date
of the Recipient’s separation from service, or, if no such agreement exists,
“Cause” shall mean the Recipient (A) has engaged in gross negligence, gross
incompetence or willful misconduct in the performance of his duties, (B) has
refused, without proper reason, to perform his duties, (C) has willfully engaged
in conduct which is materially injurious to the Partnership Entities (monetarily
or otherwise), (D) has committed an act of fraud, embezzlement or willful breach
of a fiduciary duty to the Partnership Entities (including the unauthorized
disclosure of confidential or proprietary material information of the
Partnership Entities), or (E) has been convicted of, pled guilty to, or pled no
contest to, a crime involving fraud, dishonesty, or moral turpitude.

3



--------------------------------------------------------------------------------



“Good Reason” means any of the following, but only if occurring without the
Recipient’s consent: (1) a material diminution in the Recipient’s base salary,
(2) a material diminution in the Recipient’s authority, duties, or
responsibilities, (3) a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Recipient is required to report,
including a requirement that a Recipient report to a corporate officer or
employee instead of reporting directly to the Board, (4) a material diminution
in the budget over which the Recipient retains authority, (5) a material change
in the geographic location at which the Recipient must perform services for the
Partnership Entities, or (6) the failure of the Partnership Entities to comply
with any material provision of the agreement under which the Recipient provides
services to the Partnership Entities, if any; provided, however, that in each
case, the Recipient must provide notice in writing to the General Partner of the
existence of the condition described in (1) through (6) above no later than 90
days following the initial existence of the condition, and that the General
Partner shall have 30 days following the receipt of such notice during which it
may remedy the condition before the Recipient may separate from service for
“Good Reason”; provided, further, that the Recipient must ultimately terminate
his or her services no later than 12 months following the initial existence of
the condition described in (1) through (6) above.
For purposes of this Agreement, Recipient shall not be considered to have
separated from service as long as Recipient remains an employee, director or
officer of any Partnership Entities, a parent or subsidiary corporation of any
of the Partnership Entities (as defined in section 424 of the Code). Any
question as to whether and when there has been a separation from service, and
the cause of such separation of such service, shall be determined by the
Committee in its sole discretion, and its determination shall be final.
6.    Settlement Date; Manner of Settlement. No later than the 70th calendar day
following the vesting of each Phantom Unit pursuant to Sections 4 or 5 of this
Agreement, such Phantom Unit and tandem DERs shall be settled through the
payment of cash or delivery of Units to the Recipient. No fractional Units will
be issued or acquired pursuant to this Agreement. If the application of any
provision of this Agreement would yield a fraction Unit, such fractional Unit
will be rounded down to the next whole Unit if it is less than 0.5 and rounded
up to the next whole Unit if it is 0.5 or more. The Recipient agrees that any
vested Units that the Recipient acquires upon vesting of the Phantom Units will
not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable federal or state securities laws, the Plan or the
rules, regulations and other requirements of the U.S. Securities and Exchange
Commission (the “SEC”) and any stock exchange upon which the Units are then
listed. The Recipient also agrees that any certificates representing the Units
acquired under this award may bear such legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws. In
addition to the terms and conditions provided herein, the Partnership may
require that the Recipient make such covenants, agreements, and representations
as the Committee, in its sole discretion, deems advisable in order to comply
with any such laws, rules, regulations, or requirements.

4



--------------------------------------------------------------------------------



7.    Limitations on Transfer. The Recipient agrees that the Recipient shall not
dispose of (meaning, without limitation, sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of) any Phantom Units or other rights hereby
acquired prior to the date the Phantom Units are vested and paid. Any attempted
disposition of the Phantom Units in violation of the preceding sentence shall be
null and void and the Restricted Units that the Recipient attempted to dispose
of shall be forfeited.
8.    Adjustment. The number of Phantom Units granted to the Recipient pursuant
to this Agreement shall be adjusted to reflect distributions of the Partnership
paid in units, unit splits or other changes in the capital structure of the
Partnership, all in accordance with the Plan. All provisions of this Agreement
shall be applicable to such new or additional or different units or securities
distributed or issued pursuant to the Plan to the same extent that such
provisions are applicable to the units with respect to which they were
distributed or issued.
9.    Violation of Law, Regulation or Rule. The General Partner shall not be
required to deliver any Units hereunder if, upon the advice of counsel for the
General Partner, such acquisition or delivery would violate the Securities Act
of 1933 or any other applicable federal, state, or local law or regulation or
the rules of the exchange upon which the Partnership’s Units are traded.
10.    Copy of Plan. By the execution of this Agreement, the Recipient
acknowledges receipt of a copy of the Plan. If any provision of this Agreement
is held to be illegal, invalid or unenforceable under any applicable law, then
such provision will be deemed to be modified to the minimum extent necessary to
render it legal, valid and enforceable; and if such provision cannot be so
modified, then this Agreement will be construed as if not containing the
provision held to be invalid, and the rights and obligations of the parties will
be construed and enforced accordingly.
11.    Notices. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any such
notice required or permitted to be delivered hereunder shall be deemed to be
delivered on the date on which it is personally delivered or, whether actually
received or not, on the third business day (on which banking institutions in the
State of Texas are open) after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith. The General Partner or the Recipient
may change at any time and from time to time by written notice to the other, the
address which it or the individual previously specified for receiving notices.
The General Partner and the Recipient agree that any notices shall be given to
the General Partner or to the Recipient at the following addresses:
General Partner:    Northern Tier Energy GP LLC
Attn: the Office of the General Counsel
1250 W. Washington St. Suite 101
Tempe, Arizona 85281



5



--------------------------------------------------------------------------------



Recipient:
At the Recipient’s current address as shown in the Partnership Entities’
records.

12.    General Provisions.
(a)    Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of a majority of the Committee with respect thereto and with respect to this
Agreement shall be final and binding upon the Recipient and the General Partner.
In the event of any conflict between the terms and conditions of this Agreement
and the Plan, the provisions of the Plan shall control.
(b)    No Effect on Service. Nothing in this Agreement or in the Plan shall be
construed as giving the Recipient the right to be retained in the employ or
service of the Partnership Entities. Furthermore, the Partnership Entities may
at any time terminate the service relationship with the Recipient free from any
liability or any claim under the Plan or this Agreement, unless otherwise
expressly provided in the Plan, this Agreement or other written agreement.
(c)    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
(d)    Amendments. This Agreement may be amended only by a written agreement
executed by the General Partner and the Recipient, except that the Committee may
unilaterally waive any conditions or rights under, amend any terms of, or alter
this Agreement provided no such change (other than pursuant to Section 7(b),
7(c), 7(d), 7(e), or 7(g) of the Plan) materially reduces the rights or benefits
of the Recipient with respect to the Phantom Units without his consent.
(e)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the General Partner or the Partnership
and upon any person lawfully claiming under the Recipient.
(f)    Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with regard to this subject matter hereof, and contain
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Phantom Units granted hereby. Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.
(g)    No Liability for Good Faith Determinations. Neither the Partnership
Entities nor the members of the Committee and the Board shall be liable for any
act, omission or determination taken or made in good faith with respect to this
Agreement or the Phantom Units granted hereunder.

6



--------------------------------------------------------------------------------



(h)    No Guarantee of Interests. The Board and the Partnership Entities do not
guarantee the Units from loss or depreciation.
(i)    Tax Withholding. To the extent that the vesting of a Phantom Unit or
distribution thereon results in the receipt of compensation by the Recipient
with respect to which any of the Partnership Entities has a tax withholding
obligation pursuant to applicable law, unless other arrangements have been made
by the Recipient that are acceptable to such Partnership Entity, the Recipient
shall deliver to the Partnership Entity such amount of money as the Partnership
Entity may require to meet its withholding obligations under applicable law. No
settlement of Phantom Units shall be made pursuant to this Agreement until the
Recipient has paid or made arrangements approved by the Partnership Entity to
satisfy in full the applicable tax withholding requirements of the Partnership
Entity with respect to such event.
(j)    Insider Trading Policy. The terms of the Partnership’s insider trading
policy with respect to Units are incorporated herein by reference.
(k)    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
(l)    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
(m)    Gender. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.
(n)    Clawback. Notwithstanding any provisions in the Plan or this Agreement to
the contrary, any portion of the payments and benefits provided under this
Agreement or the sale of the Units granted hereunder shall be subject to a
clawback or other recovery by the Partnership Entities to the extent necessary
to comply with applicable law including, without limitation, the requirements of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any SEC
rule.
(o)    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Recipient agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Partnership Entities may be required to deliver (including, without limitation,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered by the Partnership Entities. Electronic delivery may be via an
electronic mail system of the Partnership Entities or by reference to a location
on a Partnership Entity intranet to which the Recipient has access. The

7



--------------------------------------------------------------------------------



Recipient hereby consents to any and all procedures the Partnership Entities
have established or may establish for an electronic signature system for
delivery and acceptance of any such documents that the Partnership Entities may
be required to deliver, and agrees that his or her electronic signature is the
same as, and shall have the same force and effect as, his or her manual
signature.




[Signature Page Follows]

8



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the General Partner has caused this Agreement to be executed
by its officer thereunto duly authorized, and the Recipient has set his hand as
to the date and year first above written.


NORTHERN TIER ENERGY GP LLC


By:
 
 
 
Name:
 
 
 
Title:
 



[RECIPIENT NAME]


_____________________________________________
Recipient





9

